           Case 1:19-cv-09395-JPO-RWL Document 34
                                               33 Filed 12/28/20
                                                        12/21/20 Page 1 of 1

A telephonic Discovery Conference
is set for January 6, 2021 at 10:30
a.m. before Magistrate Judge
Lehrburger. The parties shall call    CILENTI & COOPER, PLLC
the teleconference line at (888)
398-2342 and enter access code
                                               ATTORNEYS AT LAW
                                                     10 Grand Central
9543348. The parties are instructed             155 East 44th Street - 6th Floor
to review and adhere to Judge                    New York, New York 10017
Lehrburger's individual rules and                          _____
practices.                                       Telephone (212) 209-3933
                                                 Facsimile (212) 209-7102
                                                                                          12/28/2020
    12/28/2020                                           December 21, 2020

                                                         STATUS REPORT AND
                                                         REQUEST FOR CONFERENCE
        BY ECF
        Hon. Robert W. Lehrburger, U.S.M.J.
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                        Re:            Mahabir Mahabir v. Queens Dollar Inc., et. al.
                        Case No.:      19 Civ. 9395 (JPO)(RWL)

        Dear Judge Lehrburger,

               We are counsel for the plaintiff, and we write this correspondence pursuant to this
        Court’s Case Management Order for a status report [Docket 30, Sec. 16]. The parties held a
        formal mediation with clients on September 28, 2020 but did not resolve the case. Plaintiff
        served written discovery requests and interrogatories on November 10th. Answers are overdue
        and defendants have not sought additional time to respond. During our conversation with defense
        counsel last week, we learned that defendants will not respond to discovery and that defense
        counsel may seek to withdraw from further representation of the defendants. We respectfully
        request a conference with the court to determine whether defendants wish to have a settlement
        conference with the court and whether defendants intend to respond to discovery, change
        counsel, or default in this matter.

               Defendants have not served Rule 26 disclosures or answered any of the pending
        discovery requests of the plaintiff.

                 Thank you for your consideration of this case.

                                                         Respectfully,
                                                         /s/ Peter H. Cooper
                                                         Peter H. Cooper
        cc:      Stephen Hans, Esq. (by ECF)
